Citation Nr: 0203608	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).  After a March 
1998 Board decision granted entitlement to service connection 
for PTSD, an April 1998 rating decision granted an initial 30 
percent rating since December 1993.  Subsequently, the 
evaluation assigned was increased to 50 percent, effective 
from December 1993.  A May 1999 rating decision denied 
entitlement to service connection for tinnitus.  


FINDINGS OF FACT

1.  The old rating criteria for PTSD in effect before 
November 1996 is more favorable to the veteran than the new 
criteria in effect since November 1996.  

2.  The veteran has worked in sawmills and driven log trucks 
since service, and he has lost no significant time from work 
due to disability.  

3.  Prior to January 16, 2001, the veteran's PTSD was 
manifested by nightmares and flashbacks with depression under 
fairly good control; he had good judgment and perceptions 
without delusional emotions, and he was fully oriented.  

4.  In January 2001, the veteran's was reported to have a 
decreased level of overall functioning with outbursts of 
anger and road rage, jeopardizing his job as a log truck 
driver; and resulting in his being reprimanded and cited on 
many occasions.  

5.  The veteran's intrusive thoughts, hypervigilence, 
mistrust, and chronic dysphoria, which have not improved on 
medication, first noted in January 2001, reflect a degree of 
disability more nearly approximating severe social and 
industrial impairment.  

6.  The veteran is not demonstrably unable to maintain or 
retain unemployment, and he is not virtually isolated in the 
community or totally incapacitated with psychoneurotic 
symptoms bordering on gross repudiation of reality.  

7.  The evidence does not show obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
or memory loss for names of close relatives, own occupation, 
or own name.  

8.  The medical evidence does not include a nexus opinion 
relating current tinnitus to active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD prior to January 16, 2001 are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. §§ 4.2, 
4.130, Diagnostic Code 9411 (2001) (effective November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(effective prior to November 7, 1996).  

2.  The criteria for a 70 percent rating for PTSD since 
January 16, 2001 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)); 38 C.F.R. §§ 4.2, 4.130, Diagnostic Code 9411 
(2001) (effective November 7, 1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (effective prior to November 7, 
1996).  

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duties to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations, filed lay statements with 
the RO, provided sworn testimony at a regional office 
hearing, and in an October 2000 statement, withdrew his 
request for a hearing before the Board.  The April 1998, May 
1999, and June 2001 rating decisions and the February 2000, 
May 2000, and June 2001 statements of the case informed the 
veteran of the evidence needed to substantiate his claims.  
Since the veteran was informed of the evidence needed to 
substantiate his claims and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duties to assist and 
inform the veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  


Entitlement to an initial rating in excess of 50 percent for 
PTSD

After the March 1998 Board decision granted service 
connection for PTSD, the April 1998 rating decision granted 
an initial 30 percent rating since December 1993.  The 
veteran perfected a timely appeal of the initial rating, and 
a May 1999 rating decision continued the 30 percent rating.  
Although a June 2001 rating decision increased the rating for 
PTSD to 50 percent since December 1993, the claim for an 
initial rating in excess of 50 percent remains before the 
Board because the veteran is presumed to seek the maximum 
benefit allowed by law or regulations, where less than the 
maximum benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that PTSD has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  The 
rating for PTSD must be considered from the point of view of 
the veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10 (2001).  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

While this appeal was pending, the criteria for PTSD were 
revised effective November 7, 1996.  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  For the period 
preceding the effective date of the regulatory change, the 
Board should apply the old regulation.  For the period since 
the effective date, the Board should apply the more favorable 
of the old and new regulations.  VAOPGCPREC 3-2000.  Thus, 
for the period prior to November 7, 1996, the Board will 
apply the old criteria for PTSD, and for the period since 
November 7, 1996, the Board will apply the more favorable of 
the old criteria and the new criteria for PTSD.  

According to the old criteria, the evidence supports 
continuation of the initial 50 percent rating prior to 
January 16, 2001 and an increase to 70 percent since January 
16, 2001.  Prior to November 1996, governing regulations 
provided that the severity of a psychiatric disability would 
be measured by actual symptomatology, as it affects social 
and industrial adaptability.  Evaluators were specifically 
instructed not to "underevaluate the emotionally sick veteran 
with a good work record, nor [to] overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture."  38 C.F.R. § 4.130 
(1996).  The old rating criteria for PTSD states that a 
50 percent evaluation is warranted if an ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation is warranted if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to maintain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In applying this standard, the VA interprets "definite" to 
mean "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93.  

Prior to January 16, 2001, the veteran's PTSD symptoms did 
not manifest as psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment; nor did symptoms render the 
veteran demonstrably unable to maintain or retain employment.  
The veteran has worked in sawmills and driven log trucks 
since service.  As of February 1994, he had worked for the 
same employer as a log hauler for the past six years, and he 
had lost no significant time from work due to disability.  
The veteran reported liking his job and believing that he 
could always find work in the wood products industry because 
friends and family provided referrals to hiring people.  In 
April 1999, he continued to work 10-12 hours per day, which 
was full-time during logging season, and he reported earning 
just under $40,000 per year.  Staying busy and active helped 
keep his PTSD and depression under control.  The April 1999 
VA examiner found impairment in social functioning but 
relatively intact occupational functioning.  The global 
assessment function score was 53 in January 2001, which 
showed gradual deterioration from a global assessment 
function score of 60 in February 1994 and of 55 in July 1997.  

Likewise, the veteran's ability to establish and maintain 
effective or favorable relationships with people was not 
severely impaired, and he had not so adversely affected the 
attitudes of all contacts except the most intimate as to 
result in virtual isolation in the community prior to January 
16, 2001.  In February 1994, the veteran reported being close 
to his spouse, and although he kept up a barrier, his family 
treated him well, and he had one friend in the area and 
another out-of-state.  Although he described himself as 
isolated, numb, and detached in March 1999, he knew that 
friends and family would always help him get jobs in the wood 
products industry, and he continued to survive in the 
workplace.  

The veteran's psychoneurotic symptoms prior to January 16, 
2001 were not totally incapacitating or bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy as to result in profound retreat from mature behavior.  
In February 1994, the veteran's nightmares had actually 
become much less frequent, and he had no more than two 
flashbacks.  The February 1994 VA examiner found the veteran 
to have no abnormal perceptions or delusional emotions, and 
he was fully oriented as to time, place, and period.  He had 
considerable insight into his problems, and his judgment was 
intact.  He received no counseling or therapy, and there was 
no evidence of delusions, hallucinations, gross indicators of 
psychotic process, blocking of memory content, or impairment 
in thought processes in April 1999.  

On January 16, 2001, however, the veteran's symptoms were 
noted to have increased, warranting a 70 percent evaluation.  
The veteran showed clear objective signs of distress and 
anxiety, and he reported that outbursts of anger and road 
rage had jeopardized his job as a log truck driver because he 
had been reprimanded and cited on many occasions.  He felt 
great stress from intrusive thoughts, hypervigilence, 
mistrust and chronic dysphoria, and he had recently been 
switched to a new antidepressant because, as shown in 
treatment notes from April 1999 through December 2000, 
various other medications had led to no improvement.  
Previously, the veteran had demonstrated symptoms of 
intrusive thoughts, distressing dreams, difficulty with 
sleeping, hypervigilence, irritability, and outbursts of 
anger in March 1999 but it was noted in April 1999 that he 
was able to work 10 to 12 hours per day.  In April 1999, the 
veteran's occupational impairment appeared to be contained 
such that he was able to work 40+ hours per week at his job, 
and in October 2000, it was noted that he was making marked 
improvement with his depression.  However, at the time of his 
January 2001 evaluation, the veteran's stressors, including 
lack of confidence outside his social support network, were 
moderate to severe.  He described avoidance, inability to 
trust, and feeling isolated, even at home.  Given the 
deterioration in social relationships and at work in January 
2001, the veteran's PTSD symptoms more nearly approximate 
severe impairment in his ability to establish and maintain 
effective or favorable relationships with people and in the 
ability to obtain or retain employment as of January 16, 
2001.  At the time of an initial rating, which is the case 
here, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as staged 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 100 percent rating is not warranted since January 16, 2001 
because the veteran is not demonstrably unable to maintain or 
retain unemployment.  Nor is he virtually isolated in the 
community or totally incapacitated with psychoneurotic 
symptoms bordering on gross repudiation of reality.  Although 
there has been deterioration of social relationships at work, 
evidenced by reprimands and rage toward authority figures, 
the veteran has continued to work full-time during logging 
season, and he has been able to count on family and friends 
for job referrals.  

According to the new criteria effective since November 1996, 
increased ratings are not warranted for PTSD.  The new rating 
criteria for PTSD states that a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (2001).  

The veteran's PTSD does not manifest as occupational and 
social impairment that is total or with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The veteran has worked continuously since 
service, and in July 1997, he reported losing no time from 
work over the last 12 months.  The veteran is able to 
maintain his personal hygiene, and he is fully oriented as to 
person, place, and time.  In April 1999, he reported fixing 
his own lunch for work while watching informational programs 
on television.  He denied hallucinations and suicidal and 
homicidal intentions and plans in July 1997 and reported 
having no more than occasional suicidal ideation in November 
2000.  Although the veteran works alone most of the time, the 
April 1999 VA examiner found sufficient contacts between the 
veteran and his coworkers to maintain successful employment.  
In April 1999, there was no evidence of obsessive or 
ritualistic behaviors, and the veteran's impulse control was 
adequate.  Judgment was sound, and insight was significant 
into the nature of the present psychiatric symptoms and 
problems in living.  Social functioning was impaired but 
occupational functioning was relatively intact.  Nor did the 
evidence show obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; gross impairment in thought processes or 
communication; grossly inappropriate behavior; or memory loss 
for names of close relatives, own occupation, or own name.  
In April 1999, the veteran reported that hauling logs was 
dangerous work but that it kept him going mentally.  

In summary, the record reflects that continuation of the 
initial 50 percent rating prior to January 16, 2001 and an 
increased rating of 70 percent since January 16, 2001 are 
warranted.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with the veteran's PTSD does not 
more nearly approximate the criteria for higher evaluation, 
and the evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
claimed or demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2001).  The 
veteran has worked in sawmills and driven log trucks since 
service, and he has lost no significant time from employment 
due to disability.  Referral for extraschedular consideration 
is not currently warranted.  


Entitlement to service connection for tinnitus

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.306.  To prevail in his claim for service connection, the 
veteran must present medical evidence of current tinnitus, of 
incurrence or aggravation of tinnitus in service, and of a 
nexus between in-service tinnitus and the current disability.  
See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

The medical evidence indicates that the veteran currently has 
tinnitus.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The April 1999 VA diagnosis was a history of 
tinnitus of recent origin, and in lay statements since 
January 1999, the veteran consistently complained of ringing 
in both ears.  Resolving all reasonable doubt in the 
veteran's favor, the medical evidence indicates that he 
currently has tinnitus.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of  the doubt to the claimant.  
38 U.S.C. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102 
(2001).  

The medical evidence shows no diagnosis or treatment of 
tinnitus in service.  The veteran's ears were normal at 
military examinations in December 1968, September 1971, and 
January 1973, and although audiograms were taken in December 
1968 and April 1972, service medical records do not mention 
tinnitus.  Applying the provisions of 38 U.S.C. § 1154(b), 
however, the indication of combat from service department 
records, the veteran's lay descriptions of combat, and the 
April 1998 grant of service connection for PTSD will be 
accepted in lieu of an official record of diagnosis or 
treatment of a tinnitus in service.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102.  Consistent with 
the veteran's January 1973 and subsequent reports of noise on 
ships in hazardous zones in Vietnam, a March 1995 letter from 
the Department of the Army states that it is uncommon for a 
veteran to have served in Vietnam without having been 
rocketed or mortared during the time that he served there.  
Resolving all reasonable doubt in the veteran's favor, his 
lay evidence of exposure to combat will be accepted in lieu 
of an official record of diagnosis or treatment of tinnitus 
in service.  See 38 C.F.R. § 3.102.  

In any event, service connection cannot be granted because 
the medical evidence does not include a nexus opinion 
relating current tinnitus to active service.  The April 1999 
VA examiner noted that the veteran worked for over 13 years 
after service in noisy plywood mills and driving log trucks, 
all without ear protection, and that tinnitus began in the 
last two to three years; therefore, it was not directly 
related to military noise exposure.  Nor does the evidence 
show continuity of symptomatology since service.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Although the veteran told the April 1999 VA examiner 
that tinnitus began in 1989, private examiners in January 
1989 and January 1990 made no mention of tinnitus, and at the 
February 1994 VA examination, the veteran's ear canals and 
tympanic membranes were still normal bilaterally.  In the 
absence of a nexus opinion and continuity of symptomatology 
of tinnitus since service, entitlement to service connection 
is not warranted.  

Entitlement to service connection for tinnitus must be denied 
because a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to January 16, 2001 is denied.  

Entitlement to a 70 percent rating for PTSD since January 16, 
2001 is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  

Entitlement to service connection for tinnitus is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

